Case 2:19-cv-00864-SPC-MRM Document 40 Filed 03/13/20 Page 1 of 2 PageID 267




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   AT FORT MYERS

ZSR Patlayici Sanayi A.S.,                   )
                                             )
                                             )
               Plaintiff,                    )
                                             )
vs.                                          )       Civil Action No. 2:19-cv-864-FtM-38MRM
                                             )
Matthew Sarac,                               )
Sarac Distributors LLC, and                  )
Yavex LLC                                    )       JURY DEMAND
                                             )
                                             )
               Defendants.                   )
                                             )

 NOTICE OF FILING EXHIBITS A AND B TO THE FIRST AMENDED COMPLAINT

       NOW COMES Plaintiff, ZSR Patlayici Sanayi A.S., to submit this Notice of Filing of

Exhibits A and B to the First Amended Complaint (Dkt. 39). The First Amended Complaint

references certain Exhibits A and B in paragraphs 27 and 28, respectively. These same referenced

exhibits were previously filed with the Court as Exhibits A and B to the original Complaint at Dkt.

Nos. 1-1 and 1-2, respectively. For the purposes of completeness, the referenced Exhibits A and

B in the First Amended Complaint are attached again hereto.

                                            Respectfully submitted,

                                            By:     /s/ Matthew W. Olinzock
                                            Mehmet Baysan (NY 4922159 – pro hac vice)
                                            Matthew W. Olinzock (NY 4926846 – pro hac vice)
                                            BREEDING HENRY BAYSAN PC
                                            7 World Trade Center
                                            250 Greenwich Street, 46th Floor
                                            New York, NY 1006
                                            Tel: 212-235-1127
                                            Fax: 865-670-8536


                                                 1
Case 2:19-cv-00864-SPC-MRM Document 40 Filed 03/13/20 Page 2 of 2 PageID 268




                                          mbaysan@bhblegal.com
                                          molinzock@bhblegal.com

                                          Ludmila Khomiak (FL 91757)
                                          THE CASAS LAW FIRM, PC
                                          Brickell Bayview Center
                                          80 S.W. 8th Street, Suite 2000
                                          Miami, FL 33130
                                          Tel: 855-267-4457
                                          mila@casaslawfirm.com

                                          Counsel for Plaintiff

                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 13th, day of March 2020, I electronically filed the
foregoing with the Clerk of Court using CM/ECF system, which automatically sends an electronic
notification to all counsel of record and other CM/ECF participants.


                                                  By:     /s/ Matthew W. Olinzock




                                              2
